655 S.E.2d 714 (2007)
In the Matter of W.R.
No. 560PA06.
Supreme Court of North Carolina.
November 14, 2007.
Michelle F. Lynch, for Juvenile.
Michelle FormyDuval Lync, for W.R.
The following order has been entered on the motion filed on the 9th day of November 2007 by State for Extension of Time to File Brief:
"Motion Allowed. State shall have up to and including the 27th day of November 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 14th day of November 2007."